Citation Nr: 1616373	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue was previously before the Board in March 2014 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified.  The Board remanded this matter in August 2015 for further development.  This matter is now returned to the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds the development obtained pursuant to the Board's August 2015 remand directives continues to be inadequate.  When the Board remands an issue on appeal, it has the obligation to ensure that there has been substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268  (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Among the requested development prompted by the Court's Memorandum Decision, the Board remanded this matter in part to obtain ships logs in an attempt to verify claimed stressors described by the Veteran that took place while he was aboard the U.S.S. Saginaw.  

The Court's Memorandum Decision pointed to stressors cited by the Veteran in his September 2014 Informal Brief citing stressors that included various deployments to Beirut, Lebanon, including in August 1982 when the ship pulled into port during a time in which ships were sunk in the harbor and rounds from 50 caliber guns, rockets and mortars were being fired around them due to the Israelis being at war with the Palestine Liberation Organization (PLO).  He described the tasks at the time as offloading troops and escorting civilians from harm's way.  He indicated that during the 1982 deployment to Beirut there were 2 jets shot down above his ship (which he alleged could be verified by the ship's official website) and he also described an incident where an Army Unit under attack fired star cluster mortars to illuminate the airport, but the hostile forces were never located.  He reported a stressor incident taking place in 1983 during Operation Cold Winter when the ship was nearly sank by malfunctioning bow doors that he was tasked with repairing.  The 1984 stressors were described as including cleaning up the barracks where 
240 Marines were killed in a bombing.  Other events in 1984 included witnessing a helicopter crashing and nearly missing his ship and seeing photos of a sailor ostensibly killed and left floating in the bay as a warning about paying debts.  

Despite this rather detailed stressor statement which the Veteran alleged would be verified by ships logs, the Board notes that a January 15, 2016 Memorandum-Formal Finding from the Appeals Management Center (AMC) stated that information required to document stressful events was unavailable due to there being no record of response to a request sent by the RO/AMC that contained an attached VA Form 21-0781.  The January 2016 Memorandum makes no reference to the stressors cited by the Veteran in the September 2014 Informal Brief, nor the other stressors listed by the Veteran elsewhere, including his VA examination reports of December 2015 where he again cited these aforementioned stressors, but also described a tense environment aboard ship and of being on guard all the time while working security on board ship where he feared potentially encountering sailors engaged in illicit activities.  

The Board notes that his service personnel records confirm he was aboard the U.S.S. Saginaw from January 1982 to August 1984 and his duties included Maintenance, Damage Control, Sounding and Security, Conflagration Station Operator and Damage Control Petty Officer.  See VBMS entry dated 3/25/14, 16 pg document Service Personnel Records.  Given the history of stressors provided thus far by the Veteran, coupled with the information in the service personnel records, the Board finds another attempt to obtain ships logs should be made in regards to the pertinent stressors described by him including during his deployments to Lebanon beginning in August 1982, and in 1984, as well as the incident during Operation Cold Winter in 1983.  See Gagne v. McDonald, 27 Vet. App. 397, 403-04 (2015) (holding that "the duty to assist required VA to submit multiple 60-day record searches" to JSRRC and that "the 13-month period in [that] case" was not "unreasonably long").

The Board also notes that the record continues to contain conflicting medical evidence as to whether the Veteran has had PTSD or any other acquired psychiatric disorder during the pendency of his claim.  Of note, although the most recent VA examination of December 2015 contained an opinion that the Veteran has no current psychiatric disorder, the Veteran's history reported in this examination suggests otherwise.  

The December 2015 examiner also noted the Veteran to be taking psychotropic drugs (Xanax, Adderall) prescribed by a non-VA psychiatrist at Dallas Psychiatric Associates.  See page 6 of VBMS entry dated 12/28/15 VA examination "Actual examination."  The Board notes that there are no records from this cited private medical provider currently in the electronic claims file.  Accordingly, the Board finds that efforts should be made to obtain them. 

Additionally the December 2015 VA examination referenced above also mentions that the Veteran is now in receipt of Social Security Disability benefits.  Id.  Although the Veteran suggests that he is in receipt of such benefits for non-psychiatric disabilities, he also makes a vague reference to being on disability in part related to "the military" without clarifying the meaning of this.  As such, the SSA should be contacted regarding any medical records that may be relevant. 

On remand, relevant ongoing VA medical records should be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Undertake any necessary stressor verification development, to include obtaining any relevant ship's logs.  In doing so, the RO should consider the September 2014 Informal Brief citing stressors (as detailed above) in addition to the evidence of his service aboard the U.S.S. Saginaw between January 1982 and August 1984 and the duties shown in the service personnel records, as well as the additional stressors related to his guard duty reported in the December 2015 VA examination, and any official history obtained regarding the service of the U.S.S Saginaw during the pertinent assignments in Lebanon and participation in Operation Cold Winter.   

2.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.   

3.	Obtain VA mental health records from May 2011 to the present.

4.  Contact the Veteran for authorization to obtain private treatment records from Dallas Psychiatric Associates (noted in the December 2015 VA examination).  Any additional treatment records identified by the Veteran should be also obtained and associated with the claims file.  

5.  After completing the development in #1-#4, afford the Veteran a VA examination by a psychiatrist to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiners.  In light of the conflicting evidence of record, perform appropriate diagnostic testing, as appropriate.  If diagnostic testing is not completed, explain why. 

Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the December 2009 claim for service connection for acquired psychiatric disorders, to include PTSD.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to include as due to any verified stressors.

The examiners must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions. 

Specifically, in forming an opinion, the examiners must consider and discuss the Veteran's statements regarding his claimed stressors to include the written statement submitted in his September 2014 Informal Brief (VBMS receipt date of 1/23/15) and any other information provided by him pursuant to this remand.  

The examiners must provide a comprehensive rationale for all proffered opinions.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed.

6.  Finally, readjudicate the Veteran's service connection issue based on the entire record.  If the benefit sought on appeal remains denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




